Citation Nr: 1757965	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July to December 1980 and on active duty from October 2003 to June 2004 and January 2008 to February 2009 with additional service while a member of the Army National Guard.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in September 2010 and November 2011 by the Department of Veteran Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In July 2015, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  By a rating decision dated October 2009, the RO denied a claim of entitlement to service connection for hypertension, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.  

2.  Evidence added to the record since the October 2009 RO denial, considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, nor raises a reasonable possibility of substantiating the claim.  

3.  By a rating decision dated October 2009, the RO denied a claim of entitlement to service connection for a cervical spine disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period.  

4.  Evidence added to the record since the October 2009 RO denial, considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypertension, nor raises a reasonable possibility of substantiating the claim.  

5.  The Veteran does not currently have a diagnosis of an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision, which denied a claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received since the October 2009 RO denial for entitlement to service connection for hypertension.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

3.  The October 2009 rating decision, which denied a claim of entitlement to service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

4.  New and material evidence has not been received since the October 2009 RO denial for entitlement to service connection for a cervical spine disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).  

5. The criteria for service connection for service connection for a psychiatric disability, to include PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In July 2015, this matter was remanded to obtain any outstanding personnel and service treatment records related to the Veteran's National Guard service, and to afford the Veteran a VA examination to determine the etiology and nature of any acquired psychiatric disorder.  The requested records were located and associated with the claims file.  The Veteran was scheduled for a VA examination in relation to his service connection claim for an acquired psychiatric disorder in June 2016.  The Veteran was also scheduled for examinations for his claims for service connection for hypertension and a cervical spine disability.  However, the Veteran did not appear for the scheduled examinations, or provide a statement reflecting good cause for not appearing.  When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.326, 3.655(b) (2017); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that claimants have an obligation to assist in the adjudication of their claim).  As such, the claims were readjudicated and a supplemental statement of the case (SSOC) was issued in June 2016.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to a service connection for hypertension.  

The Veteran contends that he has presented new and material evidence to reopen his claim for entitlement to service connection for hypertension.  

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A.       § 5108.  See 38 U.S.C.A. § 5103A (f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.  § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) to have a finally denied claim reopened under 38 U.S.C. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for hypertension.  

The Board finds that the Veteran has not provided the satisfactory evidence to reopen his claim.  

Here, the claim of entitlement to service connection for hypertension was originally denied in an October 2009 rating decision, however the Veteran did not appeal that decision and it became final.  The claim was denied because there was no objective evidence that his hypertension permanently worsened as a result of his military service.  In a November 2011 rating decision, the Veteran's application to reopen his claim of service connection for hypertension was denied because the Veteran did not submit evidence to substantiate whether his military service permanently worsen his hypertension.  

As the October 2009 rating decision is the last final disallowance regarding the claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

The Veteran has provided VA outpatient treatment records dated from December 2009 to July 2015 since the unfavorable adjudication in October 2009.  This evidence qualifies as new as it was not of record at the time of the October 2009 rating decision.  

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the October 2009 rating decision did not establish that the Veteran's hypertension permanently worsened as a result of his service.  As such the Board will analyze the new information of record for evidence to substantiate whether there was a permanent worsening of the Veteran's hypertension due to his service.  

In doing so, the Board finds that the new evidence does not qualify as material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  Review of the evidence submitted only indicates that Veteran has received treatment related hypertension, since the unfavorable adjudication in October 2009.  The Veteran has not presented any evidence to substantiate whether his military service permanently worsened his hypertension.  As such, the Board does not find the new evidence submitted since the unfavorable adjudication in October 2009 material.  

Therefore, the Board finds that the record is devoid of new and material evidence since the prior final denial of this claim in October 2009.  Shade, 24 Vet. App. at 117.  Hence, the claim of entitlement to service connection for hypertension is not reopened.  

3.  Whether new and material evidence has been received to reopen the claim for entitlement to a service connection for a cervical spine disability.  

The question for the Board is whether the Veteran has presented new and material to reopen his claim of service connection for a cervical spine disability.  

The Board finds that the Veteran has not provided the satisfactory evidence to reopen his claim.  

Here, the claim of entitlement to service connection for a cervical spine disability was originally denied in an October 2009 rating decision, however the Veteran did not appeal that decision and it became final.  The claim was denied because there was no objective evidence of a nexus between the Veteran's cervical spine disability was and military service.  In a November 2011 rating decision, the Veteran's application to reopen his claim of service connection for a cervical spine disability was denied, because the Veteran did not submit evidence to substantiate whether a nexus existed between the Veteran's military service and cervical spine disability.  

As the October 2009 rating decision is the last final disallowance regarding the claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

The Veteran has provided VA outpatient treatment records dated from December 2009 to July 2015 since the unfavorable adjudication in October 2009.  This evidence qualifies as new as it was not of record at the time of the October 2009 rating decision.  

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the October 2009 rating decision did not establish that the Veteran's cervical spine disability was incurred in or aggravated by service.  As such the Board will analyze the new information of record for evidence to substantiate whether there is a nexus between the Veteran's military service and cervical spine disability.  

In doing so, the Board finds that the new evidence does not qualify as material, as it does not raise a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  The evidence includes only an April 2010 VA outpatient treatment note showing the Veteran's report of neck.  However, the existence of a disability is not the issue.  The Veteran has not presented any evidence to substantiate whether his cervical spine disability is related to his military service.  As such, the Board does not find the new evidence submitted since the unfavorable adjudication in October 2009 material.  Therefore, the Board finds that the record is devoid of new and material evidence since the prior final denial of this claim in October 2009.  Shade, 24 Vet. App. at 117.  Hence, the claim of entitlement to service connection for a cervical spine disability is not reopened.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran contends that his claimed acquired psychiatric disorder, to include PTSD was incurred or aggravated by his military service in Kuwait and Cuba.  For the reasons outline below, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD is not warranted as there is not a current disability.

Generally, to establish a direct service connection claim a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  As with all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The criteria for establishing service connection for PTSD are as follows: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Turning to the first element of service connection, a current disability, there is conflicting evidence whether the Veteran suffers from a current disability.  The Veteran underwent a VA examination in July 2009 that identified a diagnosis of an acute adjustment disorder.  However, the examiner also provided that there is no evidence in the Veteran's history and/or his examination of the Veteran that fulfilled the DSM-IV criteria for a depressive or anxiety disorder.  

The Veteran was afforded a VA examination in September 2010.  The examiner found no diagnosis of PTSD.  Additionally, the examiner stated that "there is no evidence in the Veteran's medical history and/or the current mental assessment that fulfill DSM-IV criteria of any mental condition at present moment."  As such, the examiner provided that there is no relation between any diagnoses of a psychiatric disability and the Veteran's claimed stressor of fear of hostile military or terrorist activity related to his service in Cuba and Kuwait.   

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As to the issue of whether the Veteran has a current disability, the Board finds that the September 2010 examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and pursuant to the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion.  The examiner based his opinion on review and evaluation of the record; and he provided rationale for his findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board acknowledges the Veteran's contention that he has a mental condition  related to his military service.  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex issue such as a medical diagnosis of an acquired psychiatric disorder.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the objective medical evidence more persuasive as to the diagnosis and etiology of any claimed acquired psychiatric disorder.  This objective medical evidence ultimately outweighs the Veteran's contentions.    

Thus, the preponderance of the competent evidence weighs against a finding that the Veteran has a current disability for VA purposes and, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

New and material evidence has not been received to reopen the Veteran's claim for service connection for hypertension and the appeal is denied.  

New and material evidence has not been received to reopen the Veteran's claim for service connection for a cervical spine disability and the appeal is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


